 

USDC SONY
DOCUMEN:

vf ep ey

: pagent nc te aE ES ron k ES,
PERRY ROSA Li Pb

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

oe XK
HD Tracks . .
so #18 .Cv 5823 (JFIS) -
-V-
7 Digital Group
-X

 

~ A status conference is set for Wednesday, December 18 , 2019 at 11:00 a.m.
in Courtroom 20-C. The purpose of the conference is discuss plaintiff's December 11, 2019

letter to the Court. -

SO ORDERED.

Dated: New York, New York , : : oo
JOHN F. KEENAN '
United States District Judge

 

 
